PARKS, Vice Presiding Judge,
concurring in result.
I agree that the revocation of appellant’s suspended sentence should be affirmed, but feel compelled to comment on the majority’s position that the standards of King v. State, 553 P.2d 529 (Okla.Crim.App.1979) are not applicable in a revocation proceeding. The legislature specifically enunciated several rights afforded to a defendant whose suspended sentence is being revoked. As stated in 22 O.S.1981, § 991b, a defendant “shall have the right to be represented by counsel, to present evidence in his own behalf and to be confronted by the witnesses against him.” Furthermore, in In re Coligar, 476 P.2d 354, 358 (Okla. Crim.App.1970), this Court set forth the basic constitutional requirements which must be met during a revocation hearing. In Coligar, we held that the constitutional minimum requires that the State make clear its reasons for seeking revocation, that a hearing must be held wherein the defendant is entitled to the rights quoted above, and that if his sentence is revoked, such revocation is subject to review on appeal. Thus, while the specific mandates of King may not be required in a revocation proceeding, a defendant must be adequately advised so as to allow him to make intelligent decisions regarding his defense. See Bogkin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969). In the present case, appellant was informed of his rights, but waived those rights and entered a plea of guilty to the allegations made by the State. Accordingly, I concur in the affirmation of appellant’s revocation.